Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


Allowable Subject Matter
1a. Claims 8, 10-11, 20 and 22-23 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Claim Objections
1b. Claims 1 and 23 are objected due to formality issues.
The claims disclose “BC” ID which is not defined in the claims. The specification in Para [0022] defines “BC” as baseband controller. The term “BC” need to be defined in the claims.
Further, “DC ID” is interpreted as “sector ID” according to Applicant’s disclosures in Para [0043].


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-7, 9, 12-19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20180123660 A1) in view of Smith US (20160198360 A1).

2b. Summary of the Cited Prior Art
Jung discloses a method for discovering and managing radio link in a wireless network (Figs 1-15).
Smith discloses a method for managing spectrum resource dynamically in a wireless network (Figs 1-35).

2c. Claim Analysis
	Regarding Claim 1, Jung discloses:
A small cell for automatic configuration of an operational parameter, comprising:
at least one processor configured to
	[(Jung discloses network with a plurality of cells, including small cells, see:
	[0002] The present disclosure relates to a radio link setup, and more specifically, to a method of transmitting discovery signals for setting up a radio link between communication nodes constituting a wireless communication network, and a method of setting up a radio link using the same.
[0035] FIG. 3 is a diagram illustrating a configuration of a wireless communication network according to an embodiment of the present disclosure;
[0062] Referring again to FIG. 1, the communication system 100 may comprise a plurality of base stations 110-1, 110-2, 110-3, 120-1, and 120-2, and a plurality of terminals 130-1, 130-2, 130-3, 130-4, 130-5, and 130-6. Each of the first base station 110-1, the second base station 110-2, and the third base station 110-3 may form a macro cell, and each of the fourth base station 120-1 and the fifth base station 120-2 may form a small cell. 
	Fig 14, Steps S61-S69 for node self-discovery and configuration; see also Figs 1-3; and Figs 4-15)]:
determine a provisioned list of operational parameters
[(Jung discloses creating and managing a neighbor list with node identification information that functions as operational parameter, see:
[0075] In case of using beamforming, each of the xDUs may be composed of a plurality of sectors 340 each of which is responsible for transmission and reception in a predetermined direction. A separate function part (e.g., an XDU control part) may perform the overall management of the XDU composed of the plurality of sectors 340.  For example, the separate function part may perform management of communication node identification information, selection of transmission frequency, management of information on neighbor communication nodes (i.e., neighbor list), and connection management with the xCU 320.
Figs 5, and 11-15)];
sort the provisioned list into a sorted list
[(Jung discloses generation a list of selectable local IDs, see:
[0192] As a result of the determination in the step S63, in case that the local IDs of the neighbor xDUs managed by the first xDU 311 collide with the second local ID of the second xDU 312, in order to solve the collision of the local IDs, a list of selectable local IDs (CR_list; change request list) for change of the second local ID may be transmitted to the second xDU 312 within the access response message (i.e., A_res message) or a radio link setup response message (S64). That is, the first xDU 311 may generate a list of local IDs which are not used by the neighbor xDUs, and transmit the generated list to the second xDU 312 by including the generated list in the link setup response message. Here, the list of recommended selectable local IDs may be generated by the master sector of the first xDU 311.
Figs 14-15; see also Figs 1-13)];
select the operational parameter from the sorted list based on a BC ID for the small cell, a sector ID for a sector implemented by the small cell, or a combination of both
[(Jung discloses network nodes generate and communicate neighbor list with a plurality of IDs, including sector IDs, for selection, see:
[0086] After determining whether the local xDU ID collides with at least one local xDU ID of the neighbor xDUs, if there is a collision, a local xDU ID of the mobile type may preferentially be changed by the xDU. For example, the local xDU ID may correspond to a cell ID group (i.e., one of 0 to 167) of a physical cell identity (PCI) obtained through a secondary synchronization signal (SSS) of the LTE/LTE-A system. Also, a sector ID or sector index for a sector in the xDU may correspond to a cell ID (i.e., one of 0 to 2) of the PCI obtained through a primary synchronization signal (PSS) of the LTE/LTE-A system. A beam index of a transmission beam may be used to distinguish a plurality of beams configurable in the sector.
[0192] As a result of the determination in the step S63, in case that the local IDs of the neighbor xDUs managed by the first xDU 311 collide with the second local ID of the second xDU 312, in order to solve the collision of the local IDs, a list of selectable local IDs (CR_list; change request list) for change of the second local ID may be transmitted to the second xDU 312 within the access response message (i.e., A_res message) or a radio link setup response message (S64). That is, the first xDU 311 may generate a list of local IDs which are not used by the neighbor xDUs, and transmit the generated list to the second xDU 312 by including the generated list in the link setup response message. Here, the list of recommended selectable local IDs may be generated by the master sector of the first xDU 311.
[0193] The second xDU 312 receiving the list of selectable local IDs from the first xDU 311 may newly reselect a local ID (S65).
Figs 14-15; see also Figs 1-13)].
Jung does not disclose about sorted list.
However, smith discloses:
sort the provisioned list into a sorted list
[(Smith discloses generation and sorting a plurality of ID lists, see:
[0094] In an embodiment, the DSA components may be configured to perform DSA operations that include identifying a plurality of eNodeBs that are inside a geographic boundary of a bid area, computing a round trip delay (RTD) value, receiving (e.g., in DSC component) measurement reports for lessor network absolute radio frequency channel numbers (ARFCNs) for each of a plurality of active wireless devices in each of the identified plurality of eNodeBs, and generating a listing of all the active wireless devices that are eligible to be handed over to lessor network based on the measurement reporting in each of the plurality of eNodeBs. The DSA operations may further include receiving the listing of the active wireless devices that are eligible to be handed over to lessor network, receiving the RTD values, measurement reports, and wireless device position information, and selecting wireless devices to hand over to the lessor network based on any or all of the received listings, RTD values, measurement reports, and UE position information.
[0213] In an embodiment, the DPC 146 may be configured to generate the AVAILABLE BIDS RESPONSE message to include a PLMN list IE that includes a PLMN ID and grid ID list IE. The grid ID list IE may include a list of cells available for auction within the grid. The cell ID list IE may include a cell ID, and for each cell, the ARFCN, channel bandwidth, total available bandwidth, peak data rate allowed, the time of day (e.g., in UTC) when the resources are available and when they expire/end, whether it's a bid or buy type auction, minimum bid amount or buy price, bid expiry time (e.g., in UTC), and other similar information.
[0439] In various embodiments, the DSA components may be configured to apply operator policies for wireless device selection during the handin and backoff operations. For example, a lessee DSC 144 may use the wireless device's service package (i.e., which services the wireless device is using for active calls), its DSA eligibility, and/or its priority. The order of these three parameters may be configurable at the DSC 144. The system may select an order for above three parameters, and the wireless devices 102 may be sorted according to that parameter order into a sorted wireless device list. This sorted wireless device list may be used for inter-network handovers, such as handins.
Fig 27B, Steps 2754-2770; Fig 28A-28B; see also Figs 10A, 15A-15B, 23A-23B, 24G-24H)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jung‘s method for discovering and managing radio link in a wireless network with Smith’s method for managing spectrum resource dynamically in a wireless network with the motivation being dynamically allocating underutilized telecommunication resources (Smith Para [0004]).

Regarding Claim 2, Jung discloses:
wherein the small cell is implemented using a cloud radio access network (C-RAN), comprising
[(see:
[0070] The MXN 300 may provide, in a wireless manner using millimeter-wave, a backhaul network that connects an xDU (e.g., a base station) and the CN 330 in addition to a radio access network (RAN) between a base station and a terminal in the LTE/LTE-A system. Also, the MXN 300 may provide, in a wireless manner using millimeter-wave, a fronthaul network that connects a digital apparatus (e.g., a baseband unit (BBU) or a distributed unit (DU)) and a radio unit (e.g., a radio remote head (RRH)) in a cloud-RAN (C-RAN). Also, the MXN 300 may provide a backhaul connection with a small cell base station installed within coverage of a macro base station connected to the CN 330 in the LTE/LTE-A system in a wireless manner.
Fig 14-15)]:
at least one radio point (RP), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE)
[(Jung discloses a plurality of communication nodes that function as radio points, see:
[0188] Referring to FIG. 14, in case that the discovery signal of each of the xDUs 311 and 312 includes a local ID (i.e., local xDU ID) instead of an identifier (xDU ID) of each of the xDUs 311 and 312, collision of the local ID may occur. Since the local ID of each xDU is selected by a separate function part (i.e., xDU control) of each xDU based on measurement performed after each xDU is powered on and newly enters the MXN 300, such the collision may occur. That is, in case that a neighbor xDU using the same local ID is not found at the time of measurement by each xDU, collision of the local ID may occur. The separate function part of each xDU may receive the information through the discovery signals from neighbor xDUs, and compare with managed information of links and neighbors (e.g., list of links and neighbors) to determine whether there is a collision of the local ID.
Fig 14-15)].
Jung does not disclose about Ethernet.
However, Smith discloses:
a baseband controller communicatively coupled to the at least one RP via a front-haul ETHERNET network  
[(Smith discloses a plurality of network connection protocol including Ethernet variations, WLAN and Wi-Fi, see:
[0053] A number of different cellular and mobile communication services and standards are available or contemplated in the future, all of which may implement and benefit from the various embodiments. Such services and standards include, e.g., third generation partnership project (3GPP), long term evolution (LTE) systems, third generation wireless mobile communication technology (3G), fourth generation wireless mobile communication technology (4G), global system for mobile communications (GSM), universal mobile telecommunications system (UMTS), 3GSM, general packet radio service (GPRS), code division multiple access (CDMA) systems (e.g., cdmaOne, CDMA2000™), enhanced data rates for GSM evolution (EDGE), advanced mobile phone system (AMPS), digital AMPS (IS-136/TDMA), evolution-data optimized (EV-DO), digital enhanced cordless telecommunications (DECT), Worldwide Interoperability for Microwave Access (WiMAX), wireless local area network (WLAN), public switched telephone network (PSTN), Wi-Fi Protected Access I & II (WPA, WPA2), Bluetooth®, integrated digital enhanced network (iden), land mobile radio (LMR), and evolved universal terrestrial radio access network (E-UTRAN). Each of these technologies involves, for example, the transmission and reception of voice, data, signaling and/or content messages. It should be understood that any references to terminology and/or technical details related to an individual telecommunication standard or technology are for illustrative purposes only, and are not intended to limit the scope of the claims to a particular communication system or technology unless specifically recited in the claim language.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jung‘s method for discovering and managing radio link in a wireless network with Smith’s method for managing spectrum resource dynamically in a wireless network with the motivation being dynamically allocating underutilized telecommunication resources (Smith Para [0004]).

Regarding Claim 3, Jung discloses:
wherein the at least one processor is implemented in the baseband controller
[(see:
[0070] The MXN 300 may provide, in a wireless manner using millimeter-wave, a backhaul network that connects an xDU (e.g., a base station) and the CN 330 in addition to a radio access network (RAN) between a base station and a terminal in the LTE/LTE-A system. Also, the MXN 300 may provide, in a wireless manner using millimeter-wave, a fronthaul network that connects a digital apparatus (e.g., a baseband unit (BBU) or a distributed unit (DU)) and a radio unit (e.g., a radio remote head (RRH)) in a cloud-RAN (C-RAN). Also, the MXN 300 may provide a backhaul connection with a small cell base station installed within coverage of a macro base station connected to the CN 330 in the LTE/LTE-A system in a wireless manner.
Fig 14-15)].

Regarding Claim 4, Jung discloses:
wherein the small cell is implemented using a cloud radio access network (C-RAN), comprising
[(see:
[0070] The MXN 300 may provide, in a wireless manner using millimeter-wave, a backhaul network that connects an xDU (e.g., a base station) and the CN 330 in addition to a radio access network (RAN) between a base station and a terminal in the LTE/LTE-A system. Also, the MXN 300 may provide, in a wireless manner using millimeter-wave, a fronthaul network that connects a digital apparatus (e.g., a baseband unit (BBU) or a distributed unit (DU)) and a radio unit (e.g., a radio remote head (RRH)) in a cloud-RAN (C-RAN). Also, the MXN 300 may provide a backhaul connection with a small cell base station installed within coverage of a macro base station connected to the CN 330 in the LTE/LTE-A system in a wireless manner.
Fig 14-15)]:
a plurality of remote units (RUs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE)
[(see:
[0070] The MXN 300 may provide, in a wireless manner using millimeter-wave, a backhaul network that connects an xDU (e.g., a base station) and the CN 330 in addition to a radio access network (RAN) between a base station and a terminal in the LTE/LTE-A system. Also, the MXN 300 may provide, in a wireless manner using millimeter-wave, a fronthaul network that connects a digital apparatus (e.g., a baseband unit (BBU) or a distributed unit (DU)) and a radio unit (e.g., a radio remote head (RRH)) in a cloud-RAN (C-RAN). Also, the MXN 300 may provide a backhaul connection with a small cell base station installed within coverage of a macro base station connected to the CN 330 in the LTE/LTE-A system in a wireless manner.
Fig 14-15)]:
a centralized unit communicatively coupled to the plurality of RUs via a front-haul ETHERNET interface, wherein the centralized unit is a Distributed Unit (DU) or a Central Unit (CU) configured to operate in a 3GPP Fifth Generation communication system
[(see 3GPP DU for distributed Unit and CU for central unit:
[0058] The plurality of communication nodes may support 4.sup.th generation (4G) communication (e.g., long term evolution (LTE), LTE-advanced (LTE-A)), or 5.sup.th generation (5G) communication defined in the 3.sup.rd generation partnership project (3GPP) standard.
[0072] Here, the xDU (e.g., 310a) having a wired connection may be a base station, and the xDU (e.g., 310b) having no wired connection may be a terminal or a base station. The present disclosure mainly focuses upon a method of transmitting a discovery signal at the xDU 310 and a method of setting up a radio link between the xDUs 310. Also, in the MXN 300, backhaul data and fronthaul data may be transmitted and received to and from the CN 330.
[0073] The xCU 320 may perform management on states (i.e., connected state or released state) of the plurality of xDUs, transmission and reception path management of data in the network, mobility management of the xDUs, and the like. For this, the xCU 320 may exchange relevant information with the xDUs.
Figs 1-3 and 14-15)].
Jung does not disclose about Ethernet.
However, Smith discloses:
a centralized unit communicatively coupled to the plurality of RUs via a front-haul ETHERNET interface,
[(Smith discloses a plurality of network connection protocol including Ethernet variations, WLAN and Wi-Fi, see:
[0053] A number of different cellular and mobile communication services and standards are available or contemplated in the future, all of which may implement and benefit from the various embodiments. Such services and standards include, e.g., third generation partnership project (3GPP), long term evolution (LTE) systems, third generation wireless mobile communication technology (3G), fourth generation wireless mobile communication technology (4G), global system for mobile communications (GSM), universal mobile telecommunications system (UMTS), 3GSM, general packet radio service (GPRS), code division multiple access (CDMA) systems (e.g., cdmaOne, CDMA2000™), enhanced data rates for GSM evolution (EDGE), advanced mobile phone system (AMPS), digital AMPS (IS-136/TDMA), evolution-data optimized (EV-DO), digital enhanced cordless telecommunications (DECT), Worldwide Interoperability for Microwave Access (WiMAX), wireless local area network (WLAN), public switched telephone network (PSTN), Wi-Fi Protected Access I & II (WPA, WPA2), Bluetooth®, integrated digital enhanced network (iden), land mobile radio (LMR), and evolved universal terrestrial radio access network (E-UTRAN). Each of these technologies involves, for example, the transmission and reception of voice, data, signaling and/or content messages. It should be understood that any references to terminology and/or technical details related to an individual telecommunication standard or technology are for illustrative purposes only, and are not intended to limit the scope of the claims to a particular communication system or technology unless specifically recited in the claim language.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jung‘s method for discovering and managing radio link in a wireless network with Smith’s method for managing spectrum resource dynamically in a wireless network with the motivation being dynamically allocating underutilized telecommunication resources (Smith Para [0004]).


Regarding Claim 5, Jung discloses:
wherein the at least one processor is implemented in the centralized unit
[(see:
[0068] Referring to FIG. 3, a mobile communication network (i.e., mobile xhaul network (MXN)) 300 according to an embodiment of the present disclosure may comprise a plurality of communication nodes (i.e., xhaul distributed units (xDUs)) (e.g., 310) for transmitting and receiving data through radio links, a control node (i.e., xhaul centralized unit (xCU)) (e.g., 320), and a core network (CN) 330.
Fig 2, Processor 210; Fig 3; and Figs 14-15)].

Regarding Claim 6, Jung discloses:
wherein the at least one processor is further configured to periodically update the operational parameter
[(see:
[0019] The method may further comprise receiving, from the second communication node, a new local identifier selected from the list of local identifiers; and updating information on the local identifier of the second communication node based on the new local identifier.
Fig 2, Processor 210; Fig 3; and Figs 14-15)].

Regarding Claim 7, Jung discloses:
wherein the at least one processor is further configured to determine whether radio environment monitoring (REM) is enabled in the small cell
[(see discovery procedures that imply actively monitoring the radio environment:
[0003] In case that a wireless communication network is formed as a mobile communication network, communication nodes may include a base station (e.g., eNB) and a terminal (e.g., user equipment (UE)), a relay, and the like. In a conventional Long Term Evolution (LTE) or LTE-Advanced (LTE-A) system, a discovery procedure and a radio link setup procedure may correspond to an initial access procedure between the base station and the terminal. Also, they may corresponds to a discovery signal transmission and reception procedure for discovery between adjacent terminals and a direct link setup procedure for a direct link between the terminals (e.g., LTE side link) in Device-to-Device (D2D) communications.
Fig 2, Processor 210; Fig 3; and Figs 14-15)].

Regarding Claim 9, Jung discloses: 
wherein the at least one processor is configured to determine the sector ID based on the BC ID assigned to the small cell and received from a management system
[(Jung discloses network nodes generate and communicate neighbor list with a plurality of IDs, including sector IDs, for selection, see:
[0086] After determining whether the local xDU ID collides with at least one local xDU ID of the neighbor xDUs, if there is a collision, a local xDU ID of the mobile type may preferentially be changed by the xDU. For example, the local xDU ID may correspond to a cell ID group (i.e., one of 0 to 167) of a physical cell identity (PCI) obtained through a secondary synchronization signal (SSS) of the LTE/LTE-A system. Also, a sector ID or sector index for a sector in the xDU may correspond to a cell ID (i.e., one of 0 to 2) of the PCI obtained through a primary synchronization signal (PSS) of the LTE/LTE-A system. A beam index of a transmission beam may be used to distinguish a plurality of beams configurable in the sector.
[0192] As a result of the determination in the step S63, in case that the local IDs of the neighbor xDUs managed by the first xDU 311 collide with the second local ID of the second xDU 312, in order to solve the collision of the local IDs, a list of selectable local IDs (CR_list; change request list) for change of the second local ID may be transmitted to the second xDU 312 within the access response message (i.e., A_res message) or a radio link setup response message (S64). That is, the first xDU 311 may generate a list of local IDs which are not used by the neighbor xDUs, and transmit the generated list to the second xDU 312 by including the generated list in the link setup response message. Here, the list of recommended selectable local IDs may be generated by the master sector of the first xDU 311.
[0193] The second xDU 312 receiving the list of selectable local IDs from the first xDU 311 may newly reselect a local ID (S65).
Figs 14-15; see also Figs 1-13)].
Jung does not disclose about list sorting.
However, Smith discloses:
wherein the at least one processor selects the operational parameter at an index in the sorted list equal to the sector ID
[(Smith discloses generation and sorting a plurality of ID lists, see:
[0094] In an embodiment, the DSA components may be configured to perform DSA operations that include identifying a plurality of eNodeBs that are inside a geographic boundary of a bid area, computing a round trip delay (RTD) value, receiving (e.g., in DSC component) measurement reports for lessor network absolute radio frequency channel numbers (ARFCNs) for each of a plurality of active wireless devices in each of the identified plurality of eNodeBs, and generating a listing of all the active wireless devices that are eligible to be handed over to lessor network based on the measurement reporting in each of the plurality of eNodeBs. The DSA operations may further include receiving the listing of the active wireless devices that are eligible to be handed over to lessor network, receiving the RTD values, measurement reports, and wireless device position information, and selecting wireless devices to hand over to the lessor network based on any or all of the received listings, RTD values, measurement reports, and UE position information.
[0213] In an embodiment, the DPC 146 may be configured to generate the AVAILABLE BIDS RESPONSE message to include a PLMN list IE that includes a PLMN ID and grid ID list IE. The grid ID list IE may include a list of cells available for auction within the grid. The cell ID list IE may include a cell ID, and for each cell, the ARFCN, channel bandwidth, total available bandwidth, peak data rate allowed, the time of day (e.g., in UTC) when the resources are available and when they expire/end, whether it's a bid or buy type auction, minimum bid amount or buy price, bid expiry time (e.g., in UTC), and other similar information.
[0439] In various embodiments, the DSA components may be configured to apply operator policies for wireless device selection during the handin and backoff operations. For example, a lessee DSC 144 may use the wireless device's service package (i.e., which services the wireless device is using for active calls), its DSA eligibility, and/or its priority. The order of these three parameters may be configurable at the DSC 144. The system may select an order for above three parameters, and the wireless devices 102 may be sorted according to that parameter order into a sorted wireless device list. This sorted wireless device list may be used for inter-network handovers, such as handins.
Fig 27B, Steps 2754-2770; Fig 28A-28B; see also Figs 10A, 15A-15B, 23A-23B, 24G-24H)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jung‘s method for discovering and managing radio link in a wireless network with Smith’s method for managing spectrum resource dynamically in a wireless network with the motivation being dynamically allocating underutilized telecommunication resources (Smith Para [0004]).

Regarding Claim 12, Jung does not disclose about list sorting.
However, Smith discloses:
wherein the sorting is based on a type of operational parameter included in the provisioned list
[(Smith discloses generation and sorting a plurality of ID lists, see:
[0094] In an embodiment, the DSA components may be configured to perform DSA operations that include identifying a plurality of eNodeBs that are inside a geographic boundary of a bid area, computing a round trip delay (RTD) value, receiving (e.g., in DSC component) measurement reports for lessor network absolute radio frequency channel numbers (ARFCNs) for each of a plurality of active wireless devices in each of the identified plurality of eNodeBs, and generating a listing of all the active wireless devices that are eligible to be handed over to lessor network based on the measurement reporting in each of the plurality of eNodeBs. The DSA operations may further include receiving the listing of the active wireless devices that are eligible to be handed over to lessor network, receiving the RTD values, measurement reports, and wireless device position information, and selecting wireless devices to hand over to the lessor network based on any or all of the received listings, RTD values, measurement reports, and UE position information.
[0213] In an embodiment, the DPC 146 may be configured to generate the AVAILABLE BIDS RESPONSE message to include a PLMN list IE that includes a PLMN ID and grid ID list IE. The grid ID list IE may include a list of cells available for auction within the grid. The cell ID list IE may include a cell ID, and for each cell, the ARFCN, channel bandwidth, total available bandwidth, peak data rate allowed, the time of day (e.g., in UTC) when the resources are available and when they expire/end, whether it's a bid or buy type auction, minimum bid amount or buy price, bid expiry time (e.g., in UTC), and other similar information.
[0439] In various embodiments, the DSA components may be configured to apply operator policies for wireless device selection during the handin and backoff operations. For example, a lessee DSC 144 may use the wireless device's service package (i.e., which services the wireless device is using for active calls), its DSA eligibility, and/or its priority. The order of these three parameters may be configurable at the DSC 144. The system may select an order for above three parameters, and the wireless devices 102 may be sorted according to that parameter order into a sorted wireless device list. This sorted wireless device list may be used for inter-network handovers, such as handins.
Fig 27B, Steps 2754-2770; Fig 28A-28B; see also Figs 10A, 15A-15B, 23A-23B, 24G-24H)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Jung‘s method for discovering and managing radio link in a wireless network with Smith’s method for managing spectrum resource dynamically in a wireless network with the motivation being dynamically allocating underutilized telecommunication resources (Smith Para [0004]).

Regarding Claims 13-19, 21 and 24, the claims disclose similar features as of Claims 1-7, 9 and 12, and are rejected based on the same rationales of Claims 1-7, 9 and 12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473